DETAILED ACTION
This is the initial Office action based on the application filed on June 6, 2020.
Claims 1-20 are pending.
For clarity of the prosecution history record, Claims 7-12 are directed to a computer program product comprising a computer readable storage medium. It is noted that the Applicant’s specification states that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (page 28, paragraph [0066]). Thus, such statement appears to provide a special definition that explicitly excludes a computer readable storage medium from being interpreted as transitory signals per se. Therefore, Claims 7-12 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-7, 9-13, and 15-19 are objected to because of the following informalities:
Claims 1, 5, 7, 11, 13, and 18 recite “the use case rules.” It should read -- the dynamic set of use case rules --.
Claims 1, 5-7, 11-13, 18, and 19 recite “the dynamic entity profile.” It should read -- the dynamic profile of the entity --.
Claims 1 and 7 contain a typographical error: a period (.) is missing at the end of the claim body.
Claims 1, 7, and 13 recite “the dynamic profile.” It should read -- the dynamic profile of the entity --.
Claims 1, 7, and 13 recite “each set of use case rules.” It should read -- each dynamic set of use case rules --.
Claims 1, 7, and 13 recite “at least one of the sets of use cases.” It should read -- at least one use case of the set of use cases with the entity --.
Claims 1, 7, and 13 recite “the dynamic profile of that entity.” It should read -- the dynamic profile of the entity --.
Claims 3, 4, 9, 10, and 15-17 recite “the set of data flow models.” It should read -- the set of data flow models of the dynamic profile of the entity --.
Claims 4, 10, and 16 recite “each of the set of nodes having.” It should read -- each node of the set of nodes has --.
Claims 5, 11, and 18 recite “the preferred level of assessment.” It should read -- the preferred level of assessment for the entity --.
Claims 5, 11, and 18 recite “the set of use cases.” It should read -- the set of use cases with the entity --.
Claim 17 recites “each of the edges having.” It should read -- each edge of the set of edges has --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 recites the limitation “the device.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the processing circuit” for the purpose of further examination.
Claims 8-12 depend on Claim 7. Therefore, Claims 8-12 suffer the same deficiency as Claim 7.

Claim 20 recites the limitation “automatically notifying the set of users or the set of use case related tasks assigned to that set of users.” The claim is rendered vague and indefinite because of the awkward claim language used. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “automatically notifying the set of users of the set of use case related tasks assigned to that set of users” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity in accordance with the use case rules, the assessment including any tasks to be performed based on the use case rules,” “providing the assessment, including tasks to be performed, to a managing user,” and “responsive to receiving an indication that the dynamic profile of the entity has been modified, […] repeating the step of applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity and, […] repeating the step of providing the assessment to the managing user.” These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes these steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, “applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity in accordance with the use case rules, the assessment including any tasks to be performed based on the use case rules” in the context of the claim encompasses a user making a mental assessment. Similarly, “providing the assessment, including tasks to be performed, to a managing user” and “responsive to receiving an indication that the dynamic profile of the entity has been modified, […] repeating the step of applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity and, […] repeating the step of providing the assessment to the managing user” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a processor, a memory, and automatically repeating. The processor, memory, and automatically repeating are recited at a high-level of generality (i.e., as generic processor, memory, and automatically repeating) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “receiving a dynamic profile of an entity, the dynamic profile including relevant attributes and a set of data flow models representing process controls for the entity” and “receiving a dynamic set of use case rules, each set of use case rules corresponding to at least one of the sets of use cases, for assessing the set of use cases with the entity based on the dynamic profile of that entity.” The additional elements are steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a memory, and automatically repeating amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “receiving a dynamic profile of an entity, the dynamic profile including relevant attributes and a set of data flow models representing process controls for the entity” and “receiving a dynamic set of use case rules, each set of use case rules corresponding to at least one of the sets of use cases, for assessing the set of use cases with the entity based on the dynamic profile of that entity” simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception and thus, are not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Therefore, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive an entity profile and use case rules. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 2-6 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-6 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-6 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-6 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 7 and 13, are directed to a computer program product and a method, respectively. The mere recitation of generic computer elements in Claims 7 and 13 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).

Claims 8-12 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 7, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 7. For instance, Claims 8-12 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 8-12 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 7 into patent-eligible subject matter.
Claims 7-12 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 14-20 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 13, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 13. For instance, Claims 14-20 either recite further mental steps which fail to make the claims any less abstract or additional elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 14-20 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 13 into patent-eligible subject matter.
Claims 13-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0129480 (hereinafter “Germanakos”).

As per Claim 1, Germanakos discloses:
A data processing system for performing an assessment of a set of use cases with an entity, the data processing system comprising the steps of:
a processor (paragraph [0024], “A server may include one or more computers. A computer includes a memory and a processor.”); and
a memory (paragraph [0024], “A server may include one or more computers. A computer includes a memory and a processor.”) storing program instructions which when processed by the processor perform the steps of:
receiving a dynamic profile of an entity (paragraph [0045], “… the existing use cases and personas [a dynamic profile of an entity] may be retrieved from external data sources, the collaboration network and collaboration-and-feedback site, and stored in the database module [receiving a dynamic profile of an entity].”), the dynamic profile including relevant attributes and a set of data flow models representing process controls for the entity (paragraph [0045], “… the existing use cases and personas may be retrieved from external data sources, the collaboration network and collaboration-and-feedback site, and stored in the database module.”; paragraph [0048], “… the attributes or content in the use case information are further detailed. As shown, information of the persona, use case action step and user is detailed in a persona data structure 322, a user data structure 324 and a use case action step data structure 326. For example, the persona data structure 322 includes identifier of the persona, name of the persona, needs, pain points, job responsibilities [relevant attributes]. A user data structure 324 includes identifier of the user and name of the user. A use case action step data structure 326 includes identifier of the action step, type, text of the action step, identifier of UI data of the action step, and to and from interactions of the action step [a set of data flow models representing process controls for the entity].”);
receiving a dynamic set of use case rules (paragraph [0042], “… the use case rules and algorithms may be modified by other users such as user researchers and user experience designers. Such modified use case rules [a dynamic set of use case rules] and algorithms may be downloaded from the collaboration platform to the use case development application [receiving a dynamic set of use case rules].”), each set of use case rules corresponding to at least one of the sets of use cases, for assessing the set of use cases with the entity based on the dynamic profile of that entity (paragraph [0042], “Such modified use case rules and algorithms may be downloaded from the collaboration platform to the use case development application [each set of use case rules corresponding to at least one of the sets of use cases].”; paragraph [0046], “… the database module contains system intelligence such as the use case rules engine and algorithms. The use case rules engine and algorithms are defined and provided in the database module. The use case rules and messages, and semantic and syntactic algorithms may be used for performing validation and analysis of use cases being developed [assessing the set of use cases with the entity based on the dynamic profile of that entity].”);
applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity in accordance with the use case rules (paragraph [0046], “… the database module contains system intelligence such as the use case rules engine and algorithms. The use case rules engine and algorithms are defined and provided in the database module. The use case rules and messages, and semantic and syntactic algorithms may be used for performing validation and analysis of use cases being developed.”; paragraph [0053], “The use case and persona handler unit, in one implementation, validates key words of the use case definition provided in the user input with attributes or content of existing use case and persona information stored in the database. A result of the validation is the returned and the use case and persona handler unit displays a validation message on the UI of the client device [applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity in accordance with the use case rules].”), the assessment including any tasks to be performed based on the use case rules (paragraph [0019], “The validation of the use case definition is performed based on use case rules as well as semantic and syntactic algorithms stored in a database or repository.”; paragraph [0052], “The use case definition, for example, includes attributes of the use case being created. The attributes include, inter alia, entities or personas information such as first or primary user, secondary user, user roles, user needs, goals, pain points, current tasks [any tasks to be performed based on the use case rules], pre-conditions, actions steps, description, trigger, interaction data and data sources, alternative ways and possible failures.”);
providing the assessment, including tasks to be performed, to a managing user (paragraph [0039], “Personas and use cases will be evaluated, for example, by a dedicated committee of User Experience experts and managers with respect to the degree of alignment and quality [providing the assessment, including tasks to be performed, to a managing user].”); and
responsive to receiving an indication that the dynamic profile of the entity has been modified (paragraph [0051], “The use case and persona handler unit, in one implementation, provides guidance as a user defines a use case including the persona of the use case. For example, a wizard-based use case creation guidance is provided on the UI to obtain user input of a use case definition [responsive to receiving an indication that the dynamic profile of the entity has been modified].”), automatically repeating the step of applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity (paragraph [0032], “… the framework provides action steps and deliverables as standalone services of different forms that teams can utilize depending on their projects' needs and requirements ensuring high levels of their development process optimization, transparency, with less costs and resources utilization. The framework facilitates a flexible end-to-end process that enhances the synergy among various users in the software design and development process and improves clarity and understanding of their projects, alignment with their project rules, accuracy in prioritization and planning, estimation of a system's complexity and cost, and allocation of time and budget.”; paragraph [0040], “As for the development stage, an evaluation is first performed at 187 to determine whether product designs are aligned with a particular set of design principles and conform to a set of design guidelines and thus can qualify for the development stage. Product teams may iterate and refine their designs prior to the development stage (e.g., including end-user feedback from usability tests) [automatically repeating].”; paragraph [0046], “… the database module contains system intelligence such as the use case rules engine and algorithms. The use case rules engine and algorithms are defined and provided in the database module. The use case rules and messages, and semantic and syntactic algorithms may be used for performing validation and analysis of use cases being developed.”; paragraph [0053], “The use case and persona handler unit, in one implementation, validates key words of the use case definition provided in the user input with attributes or content of existing use case and persona information stored in the database. A result of the validation is the returned and the use case and persona handler unit displays a validation message on the UI of the client device [applying the dynamic set of use case rules against the dynamic entity profile to provide an assessment of the set of use cases with the entity].”) and, automatically repeating the step of providing the assessment to the managing user (paragraph [0032], “… the framework provides action steps and deliverables as standalone services of different forms that teams can utilize depending on their projects' needs and requirements ensuring high levels of their development process optimization, transparency, with less costs and resources utilization. The framework facilitates a flexible end-to-end process that enhances the synergy among various users in the software design and development process and improves clarity and understanding of their projects, alignment with their project rules, accuracy in prioritization and planning, estimation of a system's complexity and cost, and allocation of time and budget.”; paragraph [0039], “Personas and use cases will be evaluated, for example, by a dedicated committee of User Experience experts and managers with respect to the degree of alignment and quality [providing the assessment to the managing user].”; paragraph [0040], “As for the development stage, an evaluation is first performed at 187 to determine whether product designs are aligned with a particular set of design principles and conform to a set of design guidelines and thus can qualify for the development stage. Product teams may iterate and refine their designs prior to the development stage (e.g., including end-user feedback from usability tests) [automatically repeating].”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Germanakos further discloses:
wherein the step of automatically repeating the step of applying and the step of providing is responsive to modification to the set of data flow models of the dynamic profile of the entity (paragraph [0063], “Based on information of similar use cases returned by the system, the user may define or re-define the entities, shuffle the action steps and the interaction flow, for example, until an acceptable qualitative version of a use case is developed. For example, users may modify the use case definition based on results of analysis performed by the use case and persona analyzer unit. The user may generate the creation of the use case when he or she is satisfied with the definition. The created use case is then stored in the database.”).

Claims 7 and 8 are computer program product claims corresponding to the data processing system claims hereinabove (Claims 1 and 2, respectively). Therefore, Claims 7 and 8 are rejected for the same reasons set forth in the rejections of Claims 1 and 2, respectively.

Claims 13 and 14 are method claims corresponding to the data processing system claims hereinabove (Claims 1 and 2, respectively). Therefore, Claims 13 and 14 are rejected for the same reasons set forth in the rejections of Claims 1 and 2, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Germanakos in view of US 2015/0302063 (hereinafter “Nigam”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Germanakos discloses “a set of data flow models,” but Germanakos does not explicitly disclose:
wherein the set of data flow models include a set of nodes; each of the set of nodes having searchable attributes.
However, Nigam discloses:
a set of nodes; each of the set of nodes having searchable attributes (paragraph [0050], “… one or more execution parameters may be configured to modify or shape a search based on attributes of the nodes and/or edges of the distributed graph. For example, it may be desirable to identify only paths that traverse one or more nodes or edges having a particular attribute or, conversely, to reject paths that include a node or edge having the attribute.”; paragraph [0076], “… as part of a breadth-first search, nodes and corresponding attributes (e.g., edges, data associated with corresponding members) may be examined to find a path between two nodes (e.g., the shortest path, an illustrative path, a path length), to find a number of nodes that are directly connected to a particular destination node, to find one or more intermediate nodes through which a first node is connected to a second node, paths that connect a first node to a second node and that include (or that omit) a specific intermediate node, and so on.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nigam into the teaching of Germanakos to include “wherein the set of data flow models include a set of nodes; each of the set of nodes having searchable attributes.” The modification would be obvious because one of ordinary skill in the art would be motivated to search a distributed graph, database, or other collection of data (Nigam, paragraph [0001]).

Claim 10 is a computer program product claim corresponding to the data processing system claim hereinabove (Claim 4). Therefore, Claim 10 is rejected for the same reason set forth in the rejection of Claim 4.

Claim 16 is a method claim corresponding to the data processing system claim hereinabove (Claim 4). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 4.

As per Claim 17, the rejection of Claim 16 is incorporated; and Germanakos discloses “a set of data flow models,” but Germanakos does not explicitly disclose:
wherein the set of data flow models further include a set of edges; each of the edges having searchable attributes.
However, Nigam discloses:
a set of edges; each of the edges having searchable attributes (paragraph [0050], “… one or more execution parameters may be configured to modify or shape a search based on attributes of the nodes and/or edges of the distributed graph. For example, it may be desirable to identify only paths that traverse one or more nodes or edges having a particular attribute or, conversely, to reject paths that include a node or edge having the attribute.”; paragraph [0076], “… as part of a breadth-first search, nodes and corresponding attributes (e.g., edges, data associated with corresponding members) may be examined to find a path between two nodes (e.g., the shortest path, an illustrative path, a path length), to find a number of nodes that are directly connected to a particular destination node, to find one or more intermediate nodes through which a first node is connected to a second node, paths that connect a first node to a second node and that include (or that omit) a specific intermediate node, and so on.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nigam into the teaching of Germanakos to include “wherein the set of data flow models further include a set of edges; each of the edges having searchable attributes.” The modification would be obvious because one of ordinary skill in the art would be motivated to search a distributed graph, database, or other collection of data (Nigam, paragraph [0001]).

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Germanakos in view of US 7,363,593 (hereinafter “Loyens”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Germanakos discloses “applying a dynamic set of use case rules against a dynamic entity profile,” but Germanakos does not explicitly disclose:
wherein the step of applying the dynamic set of use case rules against the dynamic entity profile includes checking a hierarchy of indexed attributes for providing an assessment.
However, Loyens discloses:
checking a hierarchy of indexed attributes for providing an assessment (col. 1 lines 30-37, “For instance, a user seeking to locate and identify radios available from an inventory of auto parts might drill down through a hierarchical tree organization starting from a root node and traversing through descendant nodes that identify available parts by manufacturer and part type to reach a list of parts indexed by part attributes. Computer system user interfaces typically display such lists as trees, tree grids, or flat lists.”; col. 3 lines 38-46, “The index tabs associated with information displayed below a stacked box metaphor allows presentation of a strong separation of non-homogeneous hierarchy classifiers from indexed homogeneous attributes of the information. The user interface separates hierarchy levels and information indexing by presenting hierarchy levels with navigation bars and presenting indexes with tabs to represent indices according to, for example, one or more attributes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Loyens into the teaching of Germanakos to include “wherein the step of applying the dynamic set of use case rules against the dynamic entity profile includes checking a hierarchy of indexed attributes for providing an assessment.” The modification would be obvious because one of ordinary skill in the art would be motivated to easily navigate to different levels of a hierarchy while maintaining strong state information by activating a root or sub-node navigation bar of a traversed path to display that level of the hierarchy and related relevant levels while hiding levels irrelevant to selected information (Loyens, col. 3 lines 62-67).

Claim 12 is a computer program product claim corresponding to the data processing system claim hereinabove (Claim 6). Therefore, Claim 12 is rejected for the same reason set forth in the rejection of Claim 6.

Claim 19 is a method claim corresponding to the data processing system claim hereinabove (Claim 6). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Germanakos in view of US 2014/0258972 (hereinafter “Savage”).

As per Claim 20, the rejection of Claim 13 is incorporated; and Germanakos discloses “a set of use case related tasks,” but Germanakos does not explicitly disclose:
receiving a communication from the managing user, responsive to the provided assessment, of a set of use case related tasks assigned to a set of users; and
automatically notifying the set of users of the set of use case related tasks assigned to that set of users.
However, Savage discloses:
receiving a communication from a managing user, responsive to a provided assessment, of a set of tasks assigned to a set of users (paragraph [0051], “… a notification of a download, access, read, write, edit, or uploaded related activities can be presented in a feed stream among other notifications through a user interface on the user device according to relevancy to the user determined based on current or recent activity of the user in the web-based collaboration environment.”; paragraph [0052], “… the notification feed stream further enables users to create or generate actionable events (e.g., as task) which are or can be performed by other users 316 or collaborators 322 (e.g., including admin users or other users not in the same workspace), either in the same workspace 302 or in some other workspace. The actionable events such as tasks can also be assigned or delegated to other users via the same user interface.”; paragraph [0053], “… a given notification regarding a work item 324 can be associated with user interface features allowing a user 316 to assign a task related to the work item 324 (e.g., to another user 316, admin user 318, creator user 320 or another user). In one embodiment, a commenting user interface or a comment action associated with a notification can be used in conjunction with user interface features to enable task assignment, delegation, and/or management of the relevant work item or work items in the relevant workspaces, in the same user interface.”); and
automatically notifying the set of users of the set of tasks assigned to that set of users (paragraph [0051], “… a notification of a download, access, read, write, edit, or uploaded related activities can be presented in a feed stream among other notifications through a user interface on the user device according to relevancy to the user determined based on current or recent activity of the user in the web-based collaboration environment.”; paragraph [0052], “… the notification feed stream further enables users to create or generate actionable events (e.g., as task) which are or can be performed by other users 316 or collaborators 322 (e.g., including admin users or other users not in the same workspace), either in the same workspace 302 or in some other workspace. The actionable events such as tasks can also be assigned or delegated to other users via the same user interface.”; paragraph [0053], “… a given notification regarding a work item 324 can be associated with user interface features allowing a user 316 to assign a task related to the work item 324 (e.g., to another user 316, admin user 318, creator user 320 or another user). In one embodiment, a commenting user interface or a comment action associated with a notification can be used in conjunction with user interface features to enable task assignment, delegation, and/or management of the relevant work item or work items in the relevant workspaces, in the same user interface.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Savage into the teaching of Germanakos to include “receiving a communication from the managing user, responsive to the provided assessment, of a set of use case related tasks assigned to a set of users; and automatically notifying the set of users of the set of use case related tasks assigned to that set of users.” The modification would be obvious because one of ordinary skill in the art would be motivated to create action items (e.g., tasks) and delegate the action items to other users including collaborators pertaining to a work item (Savage, paragraph [0047]).

Allowable Subject Matter
Claims 3, 5, 9, 11, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0010469 (hereinafter “Brown”) discloses providing a consulting assessment environment.
US 2005/0015743 (hereinafter “O'Brien”) discloses designing computer programs.
US 2009/0281968 (hereinafter “Pozzoli”) discloses quantifying the quality of a use case that specifies a software, or other system, development requirement.
US 2010/0325491 (hereinafter “Kumanan”) discloses identifying modeling errors in textual use case description.
US 2013/0091488 (hereinafter “Koutyrine”) discloses providing comprehensive selection and assessment of software components.
US 2016/0321042 (hereinafter “Agrawal”) discloses functional use-case generations.
US 2020/0082307 (hereinafter “Haze”) discloses real-time matching of users to enterprise interfaces and artifacts.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191